Case 1:21-mj-O0688-ML Document 4 Filed 08/23/21 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

USA §

§
vs. § Case No: AU:21-M -00688(1)

§
(1) Jonathon Owen Shroyer § Charging District: District of Columbia

§ Charging District's Case No.: 1:21-mj-572

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district
court where the charges are pending to answer those charges. If the time to appear in that court has not
yet been set, the defendant must appear when notified to do so. Otherwise, the time and place to appear
in that court are:

 

Place: By ZOOM Judge: Magistrate Judge Meriweather
https://uscourts-ded.zoomgov.com/j/1618952578 |Date and Time: Thursday,
72pwd=WIh3MUYSVTRZTUFSYXMS5REIiN2 UvZz09 August 26, 2021 at 1:00pm ET
Meeting ID: 161 8952 5787
Passcode: 860903

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the
court where the chargesiare pending.

&

Date: August 23, 2021
4 MARKLANE /[V
UNITED STATES MAGISTRATE JUDGE

 
